UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 04/30/17 Item 1. Schedule of Investments. FRANKLIN GLOBAL TRUST Consolidated Statement of Investments, April 30, 2017 (unaudited) Franklin Emerging Market Debt Opportunities Fund Country/ Organization Warrants Value Warrants 2.4% a Central Bank of Nigeria, wts., 11/15/20 Nigeria 64,000 $ 4,864,000 b,c,d Government of Ukraine, Reg S, VRI, GDP Linked Security, 5/31/40 Ukraine 7,700,000 2,727,032 a,b Government of Venezuela, Oil Value Recovery wts., 4/15/20 Venezuela 925,920 4,629,600 Total Warrants (Cost $31,791,416) 12,220,632 Principal Amount* Quasi -Sovereign and Corporate Bonds 33.8% Banks 7.9% e,f Astana Finance JSC, secured note, 144A, zero cpn., 12/22/24 Kazakhstan 136,566 1,366 e BGEO Group JSC, senior note, 144A, 6.00%, 7/26/23 Georgia 3,000,000 3,030,000 e Fidelity Bank PLC, senior note, 144A, 6.875%, 5/09/18 Nigeria 12,100,000 11,319,550 c International Bank of Azerbaijan OJSC, senior note, Reg S, 5.625%, 6/11/19 Azerbaijan 10,500,000 10,586,520 e National Savings Bank, senior note, 144A, 8.875%, 9/18/18 Sri Lanka 4,000,000 4,259,740 e Petra Diamonds US Treasury PLC, second lien, 144A, 7.25%, 5/01/22 South Africa 1,900,000 1,988,872 f,g,h Sphynx Capital Markets PCC (National Investment Bank of Ghana), PTN, zero cpn., 2/05/09 Ghana 8,000,000 9,538,950 40,724,998 Building Products 1.9% e St. Marys Cement Inc., senior bond, 144A, 5.75%, 1/28/27 Brazil 4,600,000 4,599,517 e Tecnoglass Inc., senior note, 144A, 8.20%, 1/31/22 Colombia 5,000,000 5,262,500 9,862,017 Chemicals 0.8% e Braskem Finance Ltd., senior note, 144A, 5.375%, 5/02/22 Brazil 4,200,000 4,349,709 Commercial Services & Supplies 0.9% c Red de Carreteras de Occidente Sapib de CV, senior secured bond, Reg S, 9.00%, 6/10/28 Mexico 90,000,000 MXN 4,626,318 Diversified Financial Services 4.0% e Fideicomiso PA Costera, senior bond, 144A, 6.75%, 1/15/34 Colombia 2,000,000 2,065,000 i senior secured bond, B, 144A, Index Linked, 6.25%, 1/15/34. Colombia 10,249,439,786 COP 3,553,510 e O1 Properties Finance PLC, senior note, 144A, 8.25%, 9/27/21 Russia 5,400,000 5,514,750 e Rio Oil Finance Trust, senior secured bond, 144A, 9.25%, 7/06/24 Brazil 9,030,629 9,346,701 20,479,961 Diversified Telecommunication Services 3.1% c Empresa de Telecommunicaciones de Bogota SA, senior note, Reg S, 7.00%, 1/17/23 Colombia 27,200,000,000 COP 7,138,382 e MTN (Mauritius) Investments Ltd., 144A, 4.755%, 11/11/24 South Africa 7,500,000 7,159,125 c,g Oi SA, senior note, Reg S, 9.75%, 9/15/16 Brazil 26,100,000 BRL 1,865,078 16,162,585 Food & Staples Retailing 1.5% e JBS Investments GmbH, senior note, 144A, 7.25%, 4/03/24 Brazil 7,300,000 7,670,001 Quarterly Consolidated Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Principal Organization Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Gas Utilities 1.1% e Southern Gas Corridor CJSC, senior note, 144A, 6.875%, 3/24/26 Azerbaijan $ Industrial Conglomerates 1.0% e Yasar Holdings SA, senior note, 144A, 8.875%, 5/06/20 Turkey Metals & Mining 1.6% e Ferrexpo Finance PLC, senior note, 144A, 10.375%, 4/07/19. Ukraine Multiline Retail 0.2% e,j K2016470219 South Africa Ltd., senior secured note, 144A, PIK, 3.00%, 12/31/22 South Africa e,j K2016740260 South Africa Ltd., senior secured note, 144A, PIK, 25.00%, 12/31/22 South Africa Municipal Bonds 4.6% c Bogota Distrito Capital, senior bond, Reg S, 9.75%, 7/26/28 Colombia COP Province of Salta Argentina, e senior secured note, 144A, 9.50%, 3/16/22 Argentina c senior secured note, Reg S, 9.50%, 3/16/22 Argentina e Provincia de Neuquen Argentina, senior secured bond, 144A, 8.625%, 5/12/28 Argentina e Provincia de Tierra Del Fuego Argentina, senior secured bond, 144A, 8.95%, 4/17/27 Argentina Oil, Gas & Consumable Fuels 2.2% e Georgian Oil and Gas Corp JSC, senior note, 144A, 6.75%, 4/26/21 Georgia Petroleum Co. of Trinidad and Tobago Ltd., e senior bond, 144A, 6.00%, 5/08/22 Trinidad and Tobago c senior bond, Reg S, 6.00%, 5/08/22 Trinidad and Tobago Road & Rail 1.3% e Kazakhstan Temir Zholy Finance BV, senior bond, 144A, 6.95%, 7/10/42 Kazakhstan Textiles, Apparel & Luxury Goods 1.0% e Golden Legacy PT Ltd., senior note, 144A, 8.25%, 6/07/21 Indonesia Wireless Telecommunication Services 0.7% e Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Colombia Total Quasi-Sovereign and Corporate Bonds (Cost $182,586,267) Loan Participations and Assignments 18.2% e Ardshininvestbank CJSC, senior note, 144A, 12.00%, 7/29/20 Armenia c,g Credit Suisse First Boston International, (City of Kyiv), secured bond, Reg S, 8.00%, 11/06/15 Ukraine k Deutsche Bank AG (Government of Iraq), 2.571%, 1/01/28 Iraq JPY k,l Development Bank of South Africa Ltd. (Government of Angola), Tranche 2, senior note, FRN, 7.57%, 12/20/23. Angola Tranche 3B, senior note, FRN, 7.57%, 12/20/23. Angola |2 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Principal Organization Amount* Value Loan Participations and Assignments (continued) k,l Ethiopian Railway Corp. (Republic of Ethiopia), FRN, 5.10%, 8/02/21 Ethiopia 9,300,000 $ 8,794,617 c FBN Finance Co. BV, (First Bank of Nigeria Ltd.), sub. note, Reg S, 8.00% to 7/23/19, FRN thereafter, 7/23/21 Nigeria 7,800,000 6,862,284 a,j,k,m Global Distressed Alpha Fund III LP, PIK, 12.00%, Perpetual United States 455,579 455,579 k,l Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.563%, 1/01/28 Iraq 272,563,693 JPY 1,699,236 k,l Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.563%, 1/01/28 Iraq 477,002,974 JPY 2,973,765 g,k NK Debt Corp., 144A, zero cpn., 3/12/20 North Korea 4,250,000 DEM — Reg S, zero cpn., 3/12/20 North Korea 2,000,000 CHF — Reg S, zero cpn., 3/12/20 North Korea 18,000,000 DEM — e Oilflow SPV 1 DAC (Kurdistan Regional Government), secured note, 144A, 12.00%, 1/13/22 Iraq 7,600,000 7,980,000 k,l Societe des Hydrocarbures du Tchad, Tranche 4, FRN, 8.086%, 12/30/22 Chad 16,478,377 16,008,743 e SSB No. 1 PLC (OJSC State Savings Bank of Ukraine), senior note, 144A, 9.625%, 3/20/25 Ukraine 11,000,000 11,039,820 Total Loan Participations and Assignments (Cost $101,109,943) 94,393,931 Foreign Government and Agency Securities % Banque Centrale de Tunisie International Bond, senior bond, 4.30%, 8/02/30 Tunisia 610,000,000 JPY 4,401,377 senior bond, 4.20%, 3/17/31 Tunisia 680,000,000 JPY 4,790,236 c Ethiopia International Bond, Reg S, 6.625%, 12/11/24 Ethiopia 1,800,000 1,785,033 e Government of Armenia, 144A, 7.15%, 3/26/25 Armenia 4,500,000 4,921,875 l Government of Bosnia & Herzegovina, FRN, 0.563%, 12/11/17 Bosnia and Herzegovina 700,000 DEM 378,169 c senior bond, B, Reg S, FRN, 0.563%, 12/11/21 Bosnia and Herzegovina 14,642,500 DEM 6,911,485 e Government of Cameroon, senior note, 144A, 9.50%, 11/19/25 Cameroon 8,200,000 9,375,347 e Government of Egypt, senior note, 144A, 7.50%, 1/31/27 Egypt 1,400,000 1,513,750 c Government of El Salvador, senior bond, Reg S, 7.65%, 6/15/35 . El Salvador 14,800,000 13,492,272 e Government of Gabon, 144A, 6.95%, 6/16/25 Gabon 8,700,000 8,645,756 Government of Ghana, 25.40%, 7/31/17 Ghana 13,750,000 GHS 3,295,210 23.00%, 8/21/17 Ghana 12,450,000 GHS 2,971,906 24.75%, 7/19/21 Ghana 9,180,000 GHS 2,508,361 e Government of Grenada, senior bond, 144A, 7.00%, 5/12/30 Grenada 10,682,170 6,062,131 c Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 12,600,000 11,269,692 Government of Jamaica, senior bond, 7.875%, 7/28/45 Jamaica 5,000,000 5,817,500 e,n Government of Jordan, senior bond, 144A, 6.125%, 1/29/26 Jordan 2,300,000 2,355,384 Government of Mexico, senior note, M, 5.00%, 12/11/19. Mexico 1,547,000 o MXN 7,852,458 Government of Russia, 7.50%, 3/15/18. Russia 637,000,000 RUB 11,139,914 c Government of Seychelles, senior bond, Reg S, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Seychelles 9,450,000 9,757,125 Government of South Africa, 7.00%, 2/28/31 South Africa 270,000,000 ZAR 16,818,641 Government of Turkey, 8.70%, 7/11/18 Turkey 57,000,000 TRY 15,622,484 |3 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Principal Organization Amount* Value Foreign Government and Agency Securities (continued) Government of Uganda, 10.75%, 2/22/18 Uganda 2,200,000,000 UGX $ 589,630 16.125%, 3/22/18. Uganda 4,420,000,000 UGX 1,234,118 14.625%, 11/01/18 Uganda 1,294,800,000 UGX 355,135 13.75%, 6/13/19 Uganda 10,750,000,000 UGX 2,881,589 i Government of Uruguay, senior bond, Index Linked, 3.70%, 6/26/37 Uruguay 493,968,893 UYU 14,985,626 c Government of Venezuela, Reg S, 6.00%, 12/09/20 Venezuela 11,900,000 6,211,800 senior bond, Reg S, 7.65%, 4/21/25 Venezuela 9,000,000 4,218,750 International Finance Corp., senior note, 6.45%, 10/30/18 Supranational p 200,000,000 INR 3,131,996 f senior note, 10.25%, 12/05/18 Supranational p 3,407,800 AZN 2,002,838 Kenya Infrastructure Bond, 11.00%, 9/15/25 Kenya 806,900,000 KES 7,323,869 c Mestenio Ltd., secured note, Reg S, 8.50%, 1/02/20 Dominican Republic 1,760,000 1,861,200 i Mexican Udibonos, Index Linked, 4.50%, 12/04/25. Mexico 382,281 q MXN 2,227,150 Index Linked, 4.00%, 11/15/40. Mexico 439,767 q MXN 2,435,800 e,g Mozambique International Bond, senior note, 144A, 10.50%, 1/18/23 Mozambique 8,664,000 6,266,931 e Peruvian Government International Bond, senior bond, 144A, 6.35%, 8/12/28 Peru 4,600,000 PEN 1,492,116 e Republic of Suriname, senior note, 144A, 9.25%, 10/26/26 Suriname 2,500,000 2,503,260 Total Foreign Government and Agency Securities (Cost $226,258,406) 211,407,914 Shares Common Stocks 0.0%† b,f Astana Finance JSC, GDR, 144A Kazakhstan 193,625 — b,k Holdco 2, A South Africa 55,882,058 41,809 b,k Holdco 2, B South Africa 5,561,052 4,161 45,970 Total Common Stocks (Cost $433,378) 45,970 Units Private Limited Partnership Fund (Cost $ 4,600,000) 0.0% † Diversified Financial Services 0.0% † a,b,k,r Global Distressed Alpha Fund III LP United States 4,424,861 212,402 Total Investments before Short Term Investments (Cost $546,779,410) 493,093,529 |4 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Organization Shares Value Short Term Investments (Cost $15,134,118) 2.9% Money Market Funds 2.9% s,t Institutional Fiduciary Trust Money Market Portfolio, 0.37% United States $ Total Investments (Cost $561,913,528) 98.1% Other Assets, less Liabilities 1.9% Net Assets 100.0% . $ Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 9 regarding investment in Alternative Strategies Ltd. b Non-income producing. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At April 30, 2017, the aggregate value of these securities was $106,259,109, representing 20.5% of net assets. d The principal represents the notional amount. See Note 3 regarding value recovery instruments. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At April 30, 2017, the aggregate value of these securities was $201,160,639, representing 38.8% of net assets. f Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2017, the aggregate value of these securities was $11,543,154, representing 2.2% of net assets. g Defaulted security or security for which income has been deemed uncollectible. h Represents claims that have been filed with a Ghanaian court against National Investment Bank of Ghana. i Principal amount of security is adjusted for inflation. j Income may be received in additional securities and/or cash. k See Note 6 regarding restricted securities. l The coupon rate shown represents the rate at period end. m Perpetual security with no stated maturity date. n Security purchased on a delayed delivery basis. o Principal amount is stated in 100 Mexican Peso Units. p A supranational organization is an entity formed by two or more central governments through international treaties. q Principal amount is stated in Unidad de Inversion Units. r The Global Distressed Alpha Fund III LP is a fund focused on the purchase of and the recovery on private distressed commercial, sovereign and sovereign-related debt claims around the world, principally in Africa and Asia. s See Note 8 regarding investments in affiliated management investment companies. t The rate shown is the annualized seven-day yield at period end. |5 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) At April 30, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro CITI Sell 2,700,000 $ 2,866,050 6/19/17 $ — $ (83,036 ) Euro MSCO Sell 2,000,000 2,121,483 6/19/17 — (63,026 ) Euro RBCCM Sell 2,000,000 2,121,132 6/19/17 — (63,376 ) Japanese Yen CITI Sell 740,000,000 6,547,554 6/19/17 — (107,264 ) Japanese Yen MSCO Sell 700,000,000 6,177,519 6/19/17 — (117,580 ) Japanese Yen RBCCM Sell 700,000,000 6,177,197 6/19/17 — (117,901 ) Total Forward Exchange Contracts $ — $ (552,183 ) Net unrealized appreciation (depreciation) $ (552,183 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 25. |6 FRANKLIN GLOBAL TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin Global Listed Infrastructure Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 98.6% Airport Services 16.5% Aena SA Spain $ Auckland International Airport Ltd New Zealand BBA Aviation PLC United Kingdom Beijing Capital International Airport Co. Ltd China a Enav SpA Italy Flughafen Zuerich AG Switzerland a Grupo Aeroportuario del Centro Norte SAB de CV, ADR Mexico Grupo Aeroportuario del Pacifico SAB de CV, ADR Mexico Japan Airport Terminal Co. Ltd Japan Sydney Airport Australia Construction & Engineering 3.3% Eiffage SA France a Ferrovial SA Spain Vinci SA France Electric Utilities 24.5% a Adani Transmissions Ltd India American Electric Power Co. Inc United States CLP Holdings Ltd Hong Kong Edison International United States Emera Inc Canada Enel Americas SA, ADR Chile Enel SpA Italy Exelon Corp United States Iberdrola SA Spain NextEra Energy Inc United States PG&E Corp United States Xcel Energy Inc United States Gas Utilities 2.7% Atmos Energy Corp United States Gujarat State Petronet Ltd India Hong Kong and China Gas Co. Ltd Hong Kong Highways & Railtracks 16.1% Abertis Infraestructuras SA Spain Atlantia SpA Italy CCR SA Brazil Groupe Eurotunnel SE France Jiangsu Expressway Co. Ltd., H China Macquarie Atlas Roads Group. Australia Transurban Group Australia Independent Power Producers & Energy Traders 0.8% a Uniper SE Germany Quarterly Statement of Investments | See Notes to Statements of Investments. | 7 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Listed Infrastructure Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Integrated Telecommunication Services 0.9% Bharti Infratel Ltd India 23,981 $ 132,308 Cellnex Telecom SAU. Spain 13,483 238,297 370,605 Marine Ports & Services 1.4% COSCO Shipping Ports Ltd China 224,000 245,363 DP World Ltd United Arab Emirates 16,396 335,134 580,497 Multi-Utilities 9.1% DTE Energy Co United States 10,290 1,076,231 National Grid PLC United Kingdom 97,090 1,257,607 Sempra Energy United States 10,160 1,148,283 Veolia Environnement France 20,350 386,597 3,868,718 Oil & Gas Storage & Transportation 20.0% a Cheniere Energy Inc United States 7,840 355,544 Cheniere Energy Partners LP Holdings LLC United States 46,040 1,182,307 Enbridge Inc Canada 31,044 1,286,885 Energy Transfer Equity LP United States 35,692 666,013 EQT GP Holdings LP United States 8,322 226,109 Kinder Morgan Inc United States 23,430 483,361 MPLX LP United States 13,561 477,754 Pembina Pipeline Corp Canada 30,800 981,610 Targa Resources Corp United States 6,200 341,806 TransCanada Corp Canada 38,207 1,774,166 Veresen Inc Canada 11,700 130,553 The Williams Cos. Inc United States 19,120 585,646 8,491,754 Renewable Electricity 0.6% Boralex Inc., A Canada 16,200 247,943 Water Utilities 2.7% American Water Works Co. Inc United States 9,320 743,363 Beijing Enterprises Water Group Ltd China 202,000 154,782 Guangdong Investment Ltd China 152,000 235,283 1,133,428 Total Common Stocks and Other Equity Interests (Cost $35,486,398) 41,834,647 |8 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Listed Infrastructure Fund (continued) Country Shares Value Preferred Stocks (Cost $180,742) 0.4% Water Utilities 0.4% b Cia de Saneamento do Parana, 6.133%, pfd Brazil 61,100 $ 197,814 Total Investments before Short Term Investments (Cost $35,667,140) 42,032,461 Short Term Investments (Cost $869,733) 2.1% Money Market Funds 2.1% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.37% United States 869,733 869,733 Total Investments (Cost $36,536,873) 101.1% 42,902,194 Other Assets, less Liabilities (1.1)% (465,625 ) Net Assets 100.0% $ 42,436,569 See Abbreviations on page 25. a Non-income producing. b Variable rate security. The rate shown represents the yield at period end. c See Note 8 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |9 FRANKLIN GLOBAL TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin Global Real Estate Fund Country Shares Value Common Stocks 99.1% Diversified Real Estate Activities 10.8% CapitaLand Ltd Singapore 649,324 $ 1,747,519 City Developments Ltd Singapore 161,800 1,249,604 Mitsubishi Estate Co. Ltd Japan 185,754 3,550,554 Mitsui Fudosan Co. Ltd Japan 174,695 3,840,045 New World Development Co. Ltd Hong Kong 1,476,000 1,838,785 Sun Hung Kai Properties Ltd Hong Kong 115,727 1,736,306 Tokyo Tatemono Co. Ltd Japan 78,290 1,068,597 The Wharf Holdings Ltd Hong Kong 87,694 749,179 15,780,589 Diversified REITs 8.7% Activia Properties Inc Japan 205 976,848 GPT Group Australia 334,261 1,313,959 Hispania Activos Inmobiliarios SOCIMI SA Spain 85,154 1,285,629 Hulic REIT Inc Japan 441 708,386 Kenedix Office Investment Corp Japan 231 1,310,109 Land Securities Group PLC United Kingdom 136,705 1,958,438 Stockland Australia 414,754 1,506,153 United Urban Investment Corp Japan 612 925,401 VEREIT Inc United States 206,500 1,728,405 Washington REIT. United States 29,400 931,098 12,644,426 Health Care REITs 6.4% CareTrust REIT Inc United States 50,100 852,702 HCP Inc United States 78,254 2,453,263 Physicians Realty Trust. United States 37,300 732,572 Ventas Inc United States 32,209 2,061,698 Welltower Inc United States 45,958 3,283,240 9,383,475 Hotel & Resort REITs 3.4% Hoshino Resorts REIT Inc Japan 114 579,028 Host Hotels & Resorts Inc United States 101,420 1,820,489 Invincible Investment Corp Japan 1,272 487,409 Summit Hotel Properties Inc United States 70,200 1,160,406 Sunstone Hotel Investors Inc United States 61,399 914,231 4,961,563 Hotels, Resorts & Cruise Lines 0.4% Hilton Worldwide Holdings Inc United States 10,203 601,671 Industrial REITs 8.8% First Industrial Realty Trust Inc United States 48,700 1,370,418 Frasers Logistics & Industrial Trust Singapore 788,200 569,810 Goodman Group Australia 317,271 1,926,584 Mapletree Logistics Trust Singapore 618,837 500,527 Nippon Prologis REIT Inc Japan 469 991,998 PLA Administradora Industrial S de RL de CV Mexico 440,100 742,402 Prologis Inc United States 68,620 3,733,614 Rexford Industrial Realty Inc United States 43,800 1,092,372 Segro PLC United Kingdom 311,240 1,958,096 12,885,821 Quarterly Statement of Investments | See Notes to Statements of Investments. | 10 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate Fund (continued) Country Shares Value Common Stocks (continued) Office REITs 12.2% Alexandria Real Estate Equities Inc United States 20,084 $ 2,259,651 Boston Properties Inc United States 21,932 2,776,591 Brandywine Realty Trust United States 52,700 894,319 Derwent London PLC United Kingdom 30,768 1,173,296 Dexus Property Group Australia 232,560 1,776,119 Highwoods Properties Inc United States 19,266 980,254 Japan Real Estate Investment Corp Japan 241 1,269,502 Kilroy Realty Corp United States 24,930 1,758,313 Mack-Cali Realty Corp United States 30,100 814,205 SL Green Realty Corp United States 16,359 1,716,550 Vornado Realty Trust United States 24,925 2,398,782 17,817,582 Real Estate Development 2.9% Cheung Kong Property Holdings Ltd Hong Kong 402,500 2,887,493 China Resources Land Ltd China 174,000 483,197 Sino Land Co. Ltd Hong Kong 461,045 781,231 4,151,921 Real Estate Operating Companies 7.1% ADO Properties SA Germany 10,480 383,573 a ADO Properties SA, 144A. Germany 25,679 939,864 Buwog AG Austria 43,776 1,182,116 Deutsche Wohnen AG Germany 66,840 2,285,469 Fabege AB Sweden 57,140 984,411 First Capital Realty Inc Canada 44,200 642,485 Hemfosa Fastigheter AB Sweden 76,282 707,044 Hufvudstaden AB, A Sweden 61,466 963,177 Hysan Development Co. Ltd Hong Kong 216,624 1,022,100 Vonovia SE Germany 32,767 1,186,260 10,296,499 Residential REITs 12.2% American Homes 4 Rent, A United States 85,400 1,968,470 Apartment Investment & Management Co., A United States 26,497 1,158,979 AvalonBay Communities Inc United States 20,248 3,843,880 Camden Property Trust United States 15,100 1,243,183 Canadian Apartment Properties REIT Canada 51,300 1,273,010 Education Realty Trust Inc United States 16,400 635,828 Equity Lifestyle Properties Inc United States 22,102 1,788,273 Equity Residential United States 26,823 1,732,229 Essex Property Trust Inc United States 4,100 1,002,327 Mid-America Apartment Communities Inc United States 20,500 2,033,805 Unite Group PLC United Kingdom 137,915 1,155,809 17,835,793 Retail REITs 20.3% Agree Realty Corp United States 16,800 814,464 GGP Inc United States 75,916 1,640,545 Hammerson PLC United Kingdom 174,543 1,328,253 Kimco Realty Corp United States 26,551 538,720 Klepierre France 40,318 1,582,819 Link REIT Hong Kong 291,466 2,096,568 The Macerich Co United States 8,393 523,975 National Retail Properties Inc United States 23,000 971,060 |11 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate Fund (continued) Country Shares Value Common Stocks (continued) Retail REITs (continued) Realty Income Corp United States $ Regency Centers Corp United States Retail Properties of America Inc., A United States Scentre Group Australia Simon Property Group Inc United States Smart REIT Canada Unibail-Rodamco SE France Weingarten Realty Investors United States Westfield Corp Australia Specialized REITs 5.9% Coresite Realty Corp United States CubeSmart United States CyrusOne Inc United States Digital Realty Trust Inc United States Public Storage United States Total Common Stocks (Cost $108,516,539) Principal Amount Short Term Investments (Cost $1,100,000) 0.7% Time Deposits 0.7% Royal Bank of Canada, 0.73%, 5/01/17 United States $ Total Investments (Cost $109,616,539) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ See Abbreviations on page 25. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At April 30, 2017, the value of this security was $939,864, representing 0.6% of net assets. |12 FRANKLIN GLOBAL TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 96.9% Aerospace & Defense 3.0% MTU Aero Engines AG Germany 75,000 $ 10,755,476 Auto Components 2.9% Delphi Automotive PLC United Kingdom 130,000 10,452,000 Banks 2.9% a,b Irish Bank Resolution Corp. Ltd Ireland 11,500 — KBC Groep NV Belgium 145,000 10,468,827 10,468,827 Biotechnology 5.1% a Alkermes PLC United States 178,000 10,368,500 CSL Ltd Australia 82,000 8,138,238 18,506,738 Capital Markets 7.8% Azimut Holding SpA Italy 590,000 11,516,952 CI Financial Corp Canada 460,000 8,998,461 Deutsche Boerse AG Germany 78,000 7,634,142 28,149,555 Chemicals 8.4% Koninklijke DSM NV Netherlands 132,000 9,442,532 Symrise AG. Germany 139,000 9,731,295 Umicore SA. Belgium 190,000 11,124,477 30,298,304 Diversified Consumer Services 3.0% a TAL Education Group, ADR. China 90,000 10,719,900 Energy Equipment & Services 2.7% Amec Foster Wheeler PLC United Kingdom 1,400,000 9,846,871 Health Care Equipment & Supplies 5.5% Cochlear Ltd Australia 86,000 9,007,223 GN Store Nord A/S Denmark 415,000 10,793,348 19,800,571 Household Products 2.3% Reckitt Benckiser Group PLC United Kingdom 88,000 8,105,573 Internet & Direct Marketing Retail 4.6% Start Today Co. Ltd Japan 320,000 6,834,478 a Vipshop Holdings Ltd., ADR China 700,000 9,709,000 16,543,478 Internet Software & Services 5.3% a Just Eat PLC United Kingdom 1,300,000 9,716,046 MercadoLibre Inc Argentina 41,000 9,385,310 19,101,356 IT Services 2.7% Worldpay Group PLC United Kingdom 2,542,000 9,877,958 Machinery 5.4% GEA Group AG Germany 200,000 8,505,255 Weir Group PLC. United Kingdom 420,000 10,831,558 19,336,813 Quarterly Statement of Investments | See Notes to Statements of Investments. | 13 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin International Growth Fund (continued) Country Shares Value Common Stocks (continued) Media 1.6% ITV PLC United Kingdom 2,184,000 $ 5,940,764 Multiline Retail 2.6% Dollarama Inc Canada 106,000 9,280,533 Pharmaceuticals 8.1% Hikma Pharmaceuticals PLC United Kingdom 400,000 10,035,985 Roche Holding AG Switzerland 39,000 10,201,688 Santen Pharmaceutical Co. Ltd Japan 630,000 8,859,066 29,096,739 Professional Services 2.4% Experian PLC United Kingdom 400,000 8,595,611 Road & Rail 3.4% DSV AS Denmark 220,000 12,255,424 Software 10.8% a Line Corp Japan 270,000 9,364,652 The Sage Group PLC United Kingdom 1,250,000 10,848,138 SAP SE Germany 98,000 9,828,602 Sophos Group PLC United Kingdom 2,030,000 8,895,460 38,936,852 Textiles, Apparel & Luxury Goods 2.5% Luxottica Group SpA Italy 155,000 8,982,368 Trading Companies & Distributors 3.9% a Noble Group Ltd Hong Kong 45,000,000 4,605,970 Wolseley PLC United Kingdom 150,000 9,528,227 14,134,197 Total Common Stocks (Cost $283,762,177) 349,185,908 Short Term Investments (Cost $10,356,710) 2.9% Money Market Funds 2.9% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.37% United States 10,356,710 10,356,710 Total Investments (Cost $294,118,887) 99.8% 359,542,618 Other Assets, less Liabilities 0.2% 875,774 Net Assets 100.0% $ 360,418,392 See Abbreviations on page 25. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 8 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |14 FRANKLIN GLOBAL TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 99.7% Air Freight & Logistics 3.1% Panalpina Welttransport Holding AG Switzerland $ Beverages 1.0% C&C Group PLC Ireland Building Products 1.0% Uponor OYJ Finland Capital Markets 4.6% a Fairfax India Holdings Corp Canada Commercial Services & Supplies 8.8% Berendsen PLC United Kingdom Elis SA France ISS A/S Denmark a Serco Group PLC United Kingdom Construction & Engineering 1.9% Morgan Sindall Group PLC United Kingdom Distributors 3.3% b Headlam Group PLC United Kingdom Diversified Financial Services 4.4% Kennedy Wilson Europe Real Estate PLC United Kingdom Energy Equipment & Services 3.8% Amec Foster Wheeler PLC. United Kingdom Equity Real Estate Investment Trusts (REITs) 10.4% Green REIT PLC Ireland b Irish Residential Properties REIT PLC Ireland b,c Lar Espana Real Estate Socimi SA Spain Food & Staples Retailing 3.7% Sligro Food Group NV Netherlands Total Produce PLC Ireland Food Products 1.0% Cloetta AB, B Sweden Hotels, Restaurants & Leisure 3.2% a Dalata Hotel Group PLC Ireland Insurance 10.5% a Arch Capital Group Ltd United States Euler Hermes Group France Fairfax Financial Holdings Ltd Canada RenaissanceRe Holdings Ltd United States Internet Software & Services 3.5% a 58.com Inc., ADR China Leisure Products 4.9% Bandai Namco Holdings Inc Japan Beneteau SA France Quarterly Statement of Investments | See Notes to Statements of Investments. | 15 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin International Small Cap Growth Fund (continued) Country Shares Value Common Stocks (continued) Machinery 2.7% Vesuvius PLC. United Kingdom 1,004,775 $ 6,897,871 Zardoya Otis SA Spain 3,149,108 29,192,053 36,089,924 Marine 7.3% b Clarkson PLC United Kingdom 1,798,229 66,709,608 a,b Diana Shipping Inc Greece 7,909,500 31,558,905 98,268,513 Media 1.7% ASATSU-DK Inc Japan 883,800 22,920,824 Metals & Mining 2.2% Straits Trading Co. Ltd Singapore 17,186,300 29,154,342 Professional Services 5.7% PageGroup PLC United Kingdom 9,307,501 60,280,032 SThree PLC United Kingdom 4,069,860 17,132,992 77,413,024 Real Estate Management & Development 2.2% Countrywide PLC United Kingdom 5,737,000 12,614,354 Hang Lung Group Ltd Hong Kong 4,262,100 17,781,125 30,395,479 Specialty Retail 1.3% a,b Carpetright PLC United Kingdom 6,064,925 17,695,409 Tobacco 2.4% Scandinavian Tobacco Group AS Denmark 1,882,573 32,861,942 Trading Companies & Distributors 5.1% Grafton Group PLC, units consisting of A shares and C shares United Kingdom 7,195,532 69,483,380 Total Common Stocks (Cost $1,248,676,530) 1,350,288,050 Principal Amount Short Term Investments (Cost $18,800,000) 1.4% Time Deposits 1.4% Royal Bank of Canada, 0.73%, 5/01/17 United States $ 18,800,000 18,800,000 Total Investments (Cost $1,267,476,530) 101.1% 1,369,088,050 Other Assets, less Liabilities (1.1)% (14,614,560 ) Net Assets 100.0% $ 1,354,473,490 See Abbreviations on page 25. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c At April 30, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. |16 FRANKLIN GLOBAL TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of five separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Fund administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Investments in time deposits are valued at cost, which approximates fair value. Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation |17 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may |18 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) be delivered by the Fund or the counterparty the next business day, or within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds invest in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. The following Funds have invested in derivatives during the period. Franklin Emerging Market Debt Opportunities Fund - Forwards and VRI 4. INCOME TAXES At April 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Emerging Market Global Listed Global Debt Opportunities Infrastructure Real Estate Fund Fund Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ ) $ $ Franklin Franklin International International Small Cap Growth Fund Growth Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation. ) ) Net unrealized appreciation (depreciation) $ $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Certain or all Funds invest a large percentage of their total assets in Real Estate Investment Trust securities. Such concentration may subject the Funds to special risks associated with real estate securities. These securities may be more sensitive to economic or regulatory developments due to a variety of factors such as local, regional, national and global economic conditions, interest rates and tax considerations. |19 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. RESTRICTED SECURITIES At April 30, 2017, investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, were as follows: Principal Amount*/ Acquisition Units Issuer Date Cost Value Franklin Emerging Market Debt Opportunities Fund 915,085,168 JPY Deutsche Bank AG (Government of Iraq), 2.571%, 1/01/28. 1/26/17 $ 5,197,302 $ 5,460,866 10,412,500 Development Bank of South Africa Ltd. (Government of Angola), Tranche 2, senior note, FRN, 7.57%, 12/20/23 12/16/13 10,412,500 9,389,175 9,800,000 Development Bank of South Africa Ltd. (Government of Angola), Tranche 3B, senior note, FRN, 7.57%, 12/20/23 6/06/14 9,800,000 8,836,871 9,300,000 Ethiopian Railway Corp. (Republic of Ethiopia), FRN, 5.10%, 8/02/21 8/04/14 - 1/15/16 8,845,560 8,794,617 4,424,861 Global Distressed Alpha Fund III LP 10/11/12 - 1/22/16 4,600,000 212,402 455,579 Global Distressed Alpha Fund III LP, PIK, 12.00%, Perpetual 12/28/16 - 3/30/17 455,579 455,579 272,563,694 JPY Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.563%, 1/01/28. 10/16/07 - 1/06/11 1,636,582 1,699,236 55,882,058 Holdco 2, A 2/08/13 - 2/01/17 429,250 41,809 5,561,052 Holdco 2, B 2/01/17 4,128 4,161 477,002,974 JPY Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.563%, 1/01/28 7/19/07 - 1/06/11 2,758,211 2,973,765 4,250,000 DEM NK Debt Corp., 144A, zero cpn., 3/12/20 6/19/07 - 10/14/08 723,263 — 2,000,000 CHF NK Debt Corp., Reg S, zero cpn., 3/12/20 6/17/11 388,830 — 18,000,000 DEM NK Debt Corp., Reg S, zero cpn., 3/12/20 1/25/11 - 6/06/11 2,023,663 — 16,478,377 Societe des Hydrocarbures du Tchad, Tranche 4, FRN, 8.086%, 12/30/22 10/03/16 16,046,599 16,008,743 Total Restricted Securities (Value is 10.4% of Net Assets) $ 63,321,467 $ 53,877,224 *In U.S. dollars unless otherwise indicated. 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended April 30, 2017, investments in “affiliated companies” were as follows: Number of Number of Shares Held Shares Held Value at Beginning Gross Gross at End at End Investment Realized Name of Issuer of Period Additions Reductions of Period of Period Income Gain (Loss) Franklin International Small Cap Growth Fund Non-Controlled Affiliates Aderans Co. Ltd 3,568,500 — (3,568,500 ) — $ — $ — $ (25,596,842 ) Carpetright PLC 6,064,925 — — 6,064,925 17,695,409 — — Clarkson PLC. 1,929,420 — (131,191 ) 1,798,229 66,709,608 566,098 (1,682,795 ) Diana Shipping Inc 7,909,500 — — 7,909,500 31,558,905 — — Headlam Group PLC. 5,372,888 — — 5,372,888 44,610,408 984,999 — Irish Residential Properties REIT PLC 31,125,000 — (3,110,300 ) 28,014,700 39,976,503 1,447,602 (579,902 ) Lar Espana Real Estate Socimi SA 4,593,500 2,271,510 a (507,800 ) 6,357,210 52,629,310 — (3,036,675 ) Lar Espana Real Estate Socimi SA (interim line) 2,271,510 — (2,271,510 ) b — |20 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Number of Number of Shares Held Shares Held Value at Beginning Gross Gross at End at End Investment Realized Name of Issuer of Period Additions Reductions of Period of Period Income Gain (Loss) Franklin International Small Cap Growth Fund (continued) Non-Controlled Affiliates (continued) Morgan Sindall Group PLC 2,498,900 — (601,777 ) 1,897,123 $ — c $ 937,469 $ (624,197 ) Total Affiliated Securities (Value is 18.7% of Net Assets) $ 253,180,143 $ 3,936,168 $ (31,520,411 ) a Gross addition was the result of a corporate action. b Gross reduction was the result of a corporate action. c As of April 30, 2017, no longer an affiliate. 8. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended April 30, 2017, investments in affiliated management investment companies were as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Emerging Market Debt Opportunities Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.37% 20,493,180 163,701,615 (169,060,677 ) 15,134,118 $ 15,134,118 $ 13,070 $ – 0.1 % Franklin Global Listed Infrastructure Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.37% – 5,443,016 (4,573,283 ) 869,733 $ 869,733 $ 308 $ – —% a Franklin International Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.37% 5,411,318 84,946,448 (80,001,056 ) 10,356,710 $ 10,356,710 $ 6,433 $ – 0.1 % a Rounds to less than 0.1%. 9. INVESTMENTS IN ALTERNATIVE STRATEGIES (FT) LTD. (FT SUBSIDIARY) Franklin Emerging Market Debt Opportunities Fund invests in certain financial instruments, warrants or commodities through its investment in the FT Subsidiary. The FT Subsidiary is a Cayman Islands exempted company with limited liability, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At April 30, 2017, the FT Subsidiary’s investments as well as any other assets and liabilities of the FT Subsidiary are reflected in the Fund’s Consolidated Statement of Investments. At April 30, 2017, the net assets of the FT Subsidiary were $12,864,388 representing 2.5% of the Fund’s consolidated net assets. The Fund’s investment in the FT Subsidiary is limited to 25% of consolidated assets. |21 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 10. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2017, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Warrants $  $ $  $ Quasi-Sovereign and Corporate Bonds  Loan Participations and Assignments  a Foreign Government and Agency Securities  Common Stocks   a Private Limited Partnership Fund.   Short Term Investments   Total Investments in Securities $ Liabilities: Other Financial Instruments: Forward Exchange Contracts $  $ $  $ Franklin Global Listed Infrastructure Fund Assets: Investments in Securities: Equity Investments b,c $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Global Real Estate Fund Assets: Investments in Securities: Equity Investments c $ $  $  $ Short Term Investments   Total Investments in Securities $ $ $  $ |22 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin International Growth Fund Assets: Investments in Securities: Equity Investments c $ 349,185,908 $ — $ — a $ 349,185,908 Short Term Investments 10,356,710 — — 10,356,710 Total Investments in Securities $ 359,542,618 $ — $ — $ 359,542,618 Franklin International Small Cap Growth Fund Assets: Investments in Securities: Equity Investments c $ 1,350,288,050 $ — $ — $ 1,350,288,050 Short Term Investments — 18,800,000 — 18,800,000 Total Investments in Securities $ 1,350,288,050 $ 18,800,000 $ — $ 1,369,088,050 a Includes securities determined to have no value at April 30, 2017. b Includes common, preferred stocks as well as other equity investments. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended April 30, 2017, is as follows: Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Transfer Transfer Realized Unrealized Balance on Assets Beginning of Into Out of Cost Basis Gain Appreciation at End Held at Period Purchases Sales Level 3 a Level 3 Adjustments b (Loss) (Depreciation) of Period Period End Franklin Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ 9,013,227 $ – $ – $ – $– $ – $ – $ 527,089 $ 9,540,316 $ 527,089 Loan Participations and Assignments 33,026,695 c 22,054,184 (2,260,273 ) – – 524,047 211 273,988 53,618,852 c 273,988 Foreign Government and Agency Securities – – – 1,758,562 – – – 244,276 2,002,838 244,276 Common stocks – c – – 433,380 – – – (387,410 ) 45,970 c (387,410 ) Private Limited Partnership Fund . 568,829 – (356,427 ) 212,402 (356,427 ) Total Investments in Securities $ 42,608,751 $ 22,054,184 $ (2,260,273) $2,191,942 $– $ 524,047 $ 211 $ 301,516 $ 65,420,378 $ 301,516 a The investments were transferred into Level 3 as a result of the unavailability of a quoted market price in an active market for identical securities. May include amounts related to a corporate action. b May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. c Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of April 30, 2017, are as follows: |23 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 10. FAIR VALUE MEASUREMENTS (continued) Fair Value at Amount/ Impact to Fair Value if Description End of Period Valuation Technique Unobservable Inputs Range Input Increases a Franklin Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Probability Weighted Quasi-Sovereign and Discounted Cash Flow Corporate Bonds $ 9,538,950 Model b Free Cash Flow $0.0-$15.8 (mil) Increase c Discount rate 2.5 % Decrease Time to settlement 6 months Increase d Discount for lack of Market Comparables marketability 30 % Decrease c Loan Participations and Weighted average of Assignments. 31,693,664 Consensus Pricing offered quotes 65.1-78.0 JPY Increase e Discounted Cash Flow Model Free Cash Flow $37.1 (mil) Increase c Discount rate 7.4%-12.6% Decrease All Other Investments f 24,187,764 g Total $ 65,420,378 a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b As noted in the Consolidated Statement of Investments, this security represents Ghanaian court claims filed against the National Investment Bank of Ghana. The valuation of these claims is based on principal plus 11% simple interest commencing on default date, and is adjusted for several probability weighted outcomes arising from the legal proceedings. Considerations include the receipt and form of payment and related timing. There is uncertainty due to the risk of adverse litigation, political and economic conditions, and timing of the payment. Actual results could differ from management’s estimates and these differences could be material. c Represents a significant impact to fair value and net assets. d Impact to fair value takes into consideration accrual of interest as indicated above. e Represents a significant impact to fair value but not net assets. f Includes financial instruments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are unobservable. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. g Includes securities determined to have no value at April 30, 2017. 11. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-08, Receivables—Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 12. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. |24 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 13. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure, except for the following: On June 21, 2017, the Supreme Court of Ghana issued an adverse court ruling on claims filed against National Investment Bank of Ghana (NIB), refusing to enforce NIBs guarantee of defaulted notes issued through Sphynx Capital Markets PCC (Sphynx). As a result, the valuation of Sphynx (National Investment Bank of Ghana), PTN, zero cpn., 2/05/09 has been reduced to zero on that date. Abbreviations Counterparty Currency Selected Portfolio CITI Citibank N.A. AZN Azerbaijan Manat ADR American Depositary Receipt MSCO Morgan Stanley BRL Brazilian Real FRN Floating Rate Note RBCCM Royal Bank of Canada CHF Swiss Franc GDP Gross Domestic Product COP Colombian Peso GDR Global Depositary Receipt DEM Deutsche Mark PIK Payment-In-Kind GHS Ghanaian Cedi PTN Pass-through Note INR Indian Rupee REIT Real Estate Investment Trust JPY Japanese Yen VRI Value Recovery Instruments KES Kenyan Shilling MXN Mexican Peso PEN Peruvian Nuevo Sol RUB Russian Ruble TRY Turkish Lira UGX Ugandan Shilling UYU Uruguayan Peso ZAR South African Rand For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |25 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GLOBAL TRUST By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date June 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date June 26, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
